887 F.2d 1082Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis L. WRENN, Individually and on behalf of all otherssimilarly situated, Plaintiff-Appellant,v.G. Bruce McFADDEN, Individually and as Director of theUniversity of Maryland Hospital;  Albin O. Kuhn,Individually and as Chancellor of the University of Marylandat Baltimore;  Wilson H. Elkins, Individually and asPresident of the University of Maryland John S. Toll,Individually and as President of the University of Maryland;Blair Lee, III, Individually and as Acting Governor of theState of Maryland;  B. Herbert Brown, Individually and asChairman of the Board of Regents of the University ofMaryland at Baltimore;  Donald W. O'Connell, Individuallyand as Vice President for General Administration of theUniversity of Maryland;  the University of MarylandHospital;  University of Maryland;  State of Maryland,Defendants-Appellees.
No. 89-2121.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 29, 1989.Decided:  Oct. 4, 1989.Rehearing and Rehearing In Banc Denied Nov. 7, 1989.

Curtis L. Wrenn, appellant pro se.
Robert Bolon Barnhouse (Piper & Marbury), for appellees.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Curtis L. Wrenn appeals the district court's denial of his motion to amend his complaint and motion for summary judgment.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We deny the appellee's request for attorney's fees but warn Wrenn that if he continues to file interlocutory appeals without the district court's certification pursuant to 28 U.S.C. Sec. 1292, this Court may grant a motion for sanctions on appeal.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
DISMISSED.